FILED
                           NOT FOR PUBLICATION                               OCT 19 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


WILLIE DORSEY CANTRELL,                         No. 09-55386

              Petitioner-Appellant,             D.C. No. 3:07-cv-00354-W-POR

  v.
                                                ORDER
L. S. MCEWEN, Acting Warden; et al.,

              Respondents-Appellees.



Before: SCHROEDER and GOULD, Circuit Judges, and SEEBORG, District
Judge.*


       The panel, as constituted above, has unanimously voted to deny the Petition

for Rehearing. Judges Schroeder and Gould voted to deny the Petition for

Rehearing En Banc, and Judge Seeborg has so recommended.

       The Petition for Rehearing En Banc has been circulated to the full court, and

no judge has requested a vote on whether to rehear the matter en banc. Fed. R.

App. P. 35.



        *
            The Honorable Richard Seeborg, United States District Judge for the
Northern District of California, sitting by designation.
    Appellant’s Petition for Rehearing and Petition for Rehearing En Banc are

DENIED.




                                      2